                                          Case 5:19-cv-00372-BLF Document 151 Filed 03/25/21 Page 1 of 2




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     SPENCER WONG, et al.,                            Case No. 19-cv-00372-BLF
                                   8                    Plaintiffs,
                                                                                          JUDGMENT
                                   9             v.

                                  10     ARLO TECHNOLOGIES, INC., et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          For the reasons set forth in this Court’s Final Approval Order, in the above-captioned

                                  14   matter as to the following class of persons:

                                  15
                                              all persons or entities who purchased or otherwise acquired Arlo common stock during the
                                  16          period from August 3, 2018 through December 2, 2018, inclusive (the “Class Period”),
                                              including stock purchased in or traceable to the public offering of Arlo common stock
                                  17
                                              conducted on or around August 7, 2018 (the “IPO”), and were damaged thereby.
                                  18
                                       JUDGMENT IS HEREBY ENTERED, pursuant to Federal Rule of Civil Procedure 58, as to the
                                  19
                                       above-specified classes of persons, Plaintiff Matis Nayman (“Plaintiff”), and Defendants Christine
                                  20
                                       M. Gorjanc, Andrew W. Kim, Patrick C.S. Lo, and Matthew McRae, Merrill Lynch, Pierce,
                                  21

                                  22   Fenner & Smith, Inc., Deutsche Bank Securities, Inc., Guggenheim Securities, LLC, Raymond

                                  23   James & Associates, Inc., Cowen and Company, LLC, and Imperial Capital, LLC, and Arlo
                                  24   Technologies Inc., (collectively, “Defendants”) on the terms and conditions of the Settlement
                                  25
                                       Agreement and Release (the “Settlement Agreement”) approved by the Court’s Final Approval
                                  26
                                       Order, dated March 25, 2021.
                                  27
                                              1. The Court, for purposes of this Final Judgment, adopts the terms and definitions set
                                  28
                                          Case 5:19-cv-00372-BLF Document 151 Filed 03/25/21 Page 2 of 2




                                       forth in the Settlement Agreement incorporated into the Final Approval Order.
                                   1

                                   2          2. All Released Claims of the Releasing Parties are hereby released as against Defendants

                                   3   and the Released Parties, as defined in the Settlement Agreement.

                                   4          3. The claims of Plaintiff and the Settlement Class are dismissed on the merits and with
                                   5
                                       prejudice in accordance with the Court’s Final Approval Order.
                                   6
                                              4. Attorney’s Fees, Payment of Expenses, Service Award, and Settlement Administrator
                                   7
                                       costs are awarded as set forth in the Final Approval Order.
                                   8
                                              5. The Parties shall bear their own costs and attorneys’ fees, except as otherwise set forth
                                   9

                                  10   in the Final Approval Order.

                                  11          6. This document constitutes a final judgment and separate document for purposes of
                                  12   Federal Rule of Civil Procedure 58(a).
Northern District of California
 United States District Court




                                  13
                                              7. The Court finds, pursuant to Rule 54(a) of the Federal Rules of Civil Procedure, that this
                                  14
                                       Final Judgment should be entered and that there is no just reason for delay in the entry of this
                                  15
                                       Final Judgment as to Plaintiff, the Settlement Class, and Defendants. Accordingly, the Clerk is
                                  16

                                  17   hereby directed to enter Judgment forthwith.

                                  18
                                  19

                                  20          IT IS SO ORDERED.
                                  21

                                  22   Dated: March 25, 2021
                                  23                                                    ______________________________________
                                  24                                                    BETH LABSON FREEMAN
                                                                                        United States District Judge
                                  25

                                  26
                                  27

                                  28
                                                                                         2
